                    Case 20-14583      Doc 6       Filed 04/23/20    Page 1 of 21



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                               (GREENBELT DIVISION)

In re:                                         *       Chapter 11

CREATIVE HAIRDRESSERS INC., et al. 1,                  *      Case Nos.

                                               *       (Joint Administration Requested)

                Debtors.                       *

*        *      *       *      *       *       *       *      *       *       *       *       *

                     DECLARATION OF PHIL HORVATH IN SUPPORT
                         OF DEBTORS’ FIRST DAY MOTIONS


         I, Phil Horvath, hereby declare under penalty of perjury:

         1.     I am the President and Chief Operating Officer of Creative Hairdressers, Inc.

(“CHI”) and am familiar with Ratner Companies, L.C. (“Ratner Co.”) which provides management

services to CHI (each a “Debtor” and collectively, the “Debtors”). In these capacities, I am familiar

with the Debtors’ day-to-day operations, businesses, financial affairs, and books and records.


         2.     On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors

continue to operate their businesses and manage their affairs as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.


         3.     I submit this declaration (the “First Day Declaration”) to provide an overview of

the Debtors’ chapter 11 cases. Except as otherwise indicated herein, all facts set forth in this First

Day Declaration are based upon my personal knowledge of the Debtors’ operations and finances,


1The Debtors in these chapter 11 cases are: (i) Creative Hairdressers, Inc. and (ii) Ratner
Companies, L.C.
                  Case 20-14583        Doc 6    Filed 04/23/20      Page 2 of 21



information learned from my review of relevant documents, information supplied to me by other

members of the Debtors’ management and the Debtors’ professional advisors, or my opinion based

on my experience, knowledge, and information concerning the Debtors’ operations and financial

condition. I am authorized to submit this First Day Declaration on behalf of the Debtors, and, if

called upon to testify, I could and would testify competently to the facts set forth herein.


                                           Background

       4.      CHI was founded in 1974 by Dennis Ratner and Ann Ratner. CHI operated under

the Hair Cuttery, Bubbles and Cielo brands.           CHI is incorporated under the laws of the

Commonwealth of Virginia. CHI has become one of the nation’s largest independent family

owned chain of hair salons, providing comprehensive services for both female and male guests. It

presently owns and operates approximately 800 hair salon locations, including approximately 100

locations in the State of Maryland. 2 Prior to being forced to suspend its operations as a result of

the Covid-19 crisis, CHI employed over 10,000 full and part time employees.

       5.       Ratner Co. is organized under the laws of the Commonwealth of Virginia and

provides management services to CHI and certain other affiliated entities.

                                The Debtors Business Operations

       6.      CHI promoted itself as having a “love culture” committed to people first values

providing stylists the best career path and training, which resulted in low staff turnover, while it

enhanced the guest experience to build loyalty and retention. To support its more than 800 stores,

CHI established a large corporate and field support structure that included legal and real estate,

marketing, merchandising, communications, business and technical training and recruiting.


2
  In addition to Maryland, CHI operates salons in Connecticut, the District of Columbia, Delaware,
Florida, Illinois, Indiana, Massachusetts, North Carolina, New Hampshire, New Jersey,
Pennsylvania, Rhode Island, Virginia, Wisconsin and West Virginia.


                                                  2
                  Case 20-14583        Doc 6     Filed 04/23/20      Page 3 of 21



       7.      For the fiscal year ending September 2019, CHI had approximately $440,000,000

in revenues. In recent years CHI has been subject to the impact of large competitors who embarked

on aggressive expansions of their operations with the resultant market saturation eroding CHI’s

profitability. In order to address these market forces over the last several years, CHI’s management

and ownership implemented a number of strategic initiatives to enhance profitability, including

closing underperforming stores, focusing on hair coloring and implementing a multi-phased salon

professional commission structure.

       8.       In the fall of 2019, CHI also retained the services of Carl Marks Advisors to

provide advisory services and to help formulate an overall business restructuring plan. CHI also

retained A&G Realty Partners, LLC (“A&G”) to help it seek accommodations from landlords.

Carl Marks, A&G and management of CHI embarked on efforts to increase CHI’s profitability,

including closing under-performing locations, reducing corporate overhead and making selected

reductions in employee count.

       9.      The efforts that CHI and its advisors began implementing started showing promise,

as CHI’s guest traffic stabilized and its per-ticket comparable sales increased. Until the impact of

the Covid-19 crisis, CHI was outperforming its business plans and its comparable sales had

increased over the same time last year, such that CHI projected an enhanced EBITDA for FY 2020.

       10.     Because CHI was in covenant (but not payment) default with its primary secured

lender in 2019, CHI had retained the investment banking firm of Houlihan Lokey (“HL”) in an

effort to raise capital or refinance its existing debt. The Ratner family also invested over $7 million

into CHI in the form of subordinated debt an effort to provide it working capital. In addition, as a

condition to CHI’s pre-petition senior secured lenders entering into a forbearance arrangement

with it, Dennis Ratner provided CHI additional credit support and a limited guaranty secured by




                                                  3
                    Case 20-14583       Doc 6     Filed 04/23/20      Page 4 of 21



marketable securities up to four million dollars. HL approached strategic buyers in order to gauge

the ability to sell CHI.      HL widely “shopped” CHI over a one year period and provided

information, due diligence or other offering materials to over 100 entities, including private equity

firms, strategic buyers and investors. HL was unable to find any entity willing to buy, invest in or

provide financing to CHI on a secured or unsecured basis.

        11.      In March 2020, various states, starting with Pennsylvania began ordering the

closing of retail locations such as CHI. By the third week of March, CHI, without any real warning,

was forced to close all of its locations and furlough most of its employees. At that point in time,

CHI only had sufficient funds to meet its payroll obligations for the two-week period ending March

14, 2020. Due to the sudden government-ordered closures of its locations, CHI could not meet a

lag payroll in the approximate amount of $2.9 million for the one week period after March 15,

2020 (the “Lag Payroll”) and through March 21, 2020, the date CHI was finally required to close

all of its locations.

        12.      Because CHI had virtually no liquidity after closing its salons, it continued to search

for third party investors to provide it liquidity or acquire is assets, so that once the Covid-19 crisis

subsides and salons are allowed to reopen, there will be an operating company where the thousands

of CHI’s salon professionals can resume their careers and provide services to its customers.

        13.      The Ratner family realized that saving CHI and the thousands of jobs of its

employees meant that they would have to relinquish control and ownership over the business they

have spent decades building. Furthermore, to ensure the transactions described herein, Dennis

Ratner agreed to monetize and pay the $4M pledge to CHI’s pre-petition lenders, bringing the

Ratner families total recent investment into CHI to over $11 million.




                                                   4
                  Case 20-14583        Doc 6     Filed 04/23/20      Page 5 of 21



       Therefore, through the extensive efforts of the Debtors and their professionals, they were

able to achieve a series of transactions, to be implemented through this chapter 11 proceeding

that will allow CHI to not only survive, but thrive, and with it protect the jobs of thousands of

salon professionals. The Ratner family has been supportive of this process.


                                       Secured Indebtedness

       14.     CHI is indebted to HC Salon Holdings, Inc. (“HC Salon”) as successor-in-interest

to a bank group comprised of M&T Bank, Eagle Bank and Burke and Herbert Bank                 The loan

facility (the “Prepetition Secured Loan”) is secured by a blanket lien on all of CHI’s assets (and

guaranteed by Ratner Co) securing a line of credit in the current approximate amount of $36.4

million, plus a Letter of Credit facility in the approximate amount of $4.1million.

                                    Asset Purchase Agreement

       15.     Prior to the Petition Date, the Debtors entered into an Asset Purchase Agreement

(“APA”) with HC Salon pursuant to which HC Salon has agreed to purchase substantially all of

the assets of CHI. The purchase price offered by HC Salon is the amount of (i) Assumed Liabilities

(as defined in the APA) , (ii) a credit bid in an amount up to the value of the Obligations (as defined

in the DIP Financing Agreement), and (iii) pay an amount in cash equal to the amount set forth in

the Wind Down Budget. A copy of the APA has been filed simultaneously with the filing of this

Declaration.

       16.     The APA contemplates that the Debtors will immediately seek approval from the

Court of an expedited sale process (including bidding procedures) to ensure that CHI’s business

will be financially able reopen as soon as the various state and other governmental authorities

allow for a loosening of social distancing restrictions.




                                                  5
                  Case 20-14583        Doc 6     Filed 04/23/20      Page 6 of 21



                     Post-Petition Financing and Payment of Lag Payroll

       17.     Prior to the Petition Date, HC Salon offered to provide the Debtors with a

superpriority, senior secured, debtor in possession loan in the aggregate amount of approximately

$[INSERT] (the “DIP Facility”) including the roll-up of all obligations outstanding under the

Prepetition Secured Loan, secured by all assets of the Debtors (the “DIP Collateral”). The DIP

Facility and the APA contain certain milestones that must be met by the Debtors, including the

filing of a motion to approve bidding procedures that seek approval of bidding protections for HC

Salon (the “Bidding Procedures”) no later than two days following the Petition Date, the entry of

an order approving the Bidding Procedures no later than fourteen days following the Petition Date,

entry of an order approving a sale of substantially all assets of the Debtors no later than thirty-five

days following the Petition Date, and consummation of a sale of substantially all assets of the

Debtors no later than forty-five days following the Petition Date. The Debtors need the post-

petition financing to fund the Lag Payroll, and to consummate the contemplated value maximizing

sale of substantially all assets to HC Salon.

       18.     A critical component in maintaining the enterprise value of CHI, as demonstrated

by the APA, is HC Salon’s willingness to pay the Lag Payroll due to CHI’s salon professionals

and other employees as set forth in the associated Debtor-in-Possession financing being provided

by HC Salon. While CHI is in some respects a retail business, it is in large measure a service

business that is dependent on maintaining an engaged and dedicated work force of salon

professionals. These professional are dependent on their pay checks and the Debtors believe that

immediately “making good” on the Lag Payroll is imperative to ensure that CHI will be able to

reopen and continue on as a going concern.




                                                  6
                   Case 20-14583         Doc 6     Filed 04/23/20      Page 7 of 21



        19.     The Lag Payroll is owed to numerous employees, none of whom is owed more than

$13,650, which I have been informed is the priority limit on account of prepetition salaries or

wages under section 507(a)(4)of the Bankruptcy Code.

                               Evidentiary Support for First Day Motions 3

        20.     Concurrently with the filing of their chapter 11 petitions, the Debtors filed a number

of First Day Motions seeking relief they believe is necessary to enable them to operate with

minimal disruption and loss of productivity. The Debtors request that the relief requested in each

of the First Day Motions be granted as critical elements in ensuring a smooth transition into these

chapter 11 cases and to allow them to stabilize and facilitate their operations going forward. I have

reviewed each of the First Day Motions discussed below, and the facts set forth in each such motion

are true and correct to the best of my knowledge, information and belief (with appropriate reliance

on other members of the Debtors’ management and the Debtors’ professional advisors).

        21.     Accordingly, on behalf of the Debtors, I respectfully submit that the First Day

Motions should be approved.

          Debtors’ Motion for Entry of an Order Directing Joint Administration of
               Their Chapter 11 Cases (the “Joint Administration Motion”)


        22.     The Debtors request entry of an order directing joint administration of these chapter

11 cases for procedural purposes only, pursuant to Bankruptcy Rule 1015(b). Specifically, the

Debtors request that the Court maintain one file and one docket for these chapter 11 cases under

the case of Creative Hairdressers, Inc., and also request that an entry be made on the docket of the

chapter 11 cases to reflect the joint administration of these chapter 11 cases.




3
  Capitalized terms used in this section and not otherwise defined shall have the meanings ascribed to them
in the applicable motion.



                                                    7
                  Case 20-14583        Doc 6     Filed 04/23/20      Page 8 of 21



       23.     Given the integrated nature of the Debtors’ operations, joint administration of these

chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party-in-interest. Many of the motions, hearings, and orders that will arise

in these chapter 11 cases will jointly affect both Debtors. Among other things, the entry of an

order directing joint administration of these chapter 11 cases will reduce fees and costs by avoiding

duplicative filings and objections, and will allow the U.S. Trustee and all parties-in-interest to

monitor the cases with greater ease and efficiency.

       24.     Accordingly, on behalf of the Debtors, I respectfully submit that the Joint

Administration Motion should be approved.

      Debtors’ Motion For Authorization To File Consolidated Mailing Matrix And
Consolidated List Of 20 Largest Unsecured Creditors (the “Matrix Consolidation Motion”)

       25.     Pursuant to Rule 1007-1 of the Local Bankruptcy Rules of the United States

Bankruptcy Court for the District of Maryland (the “Local Bankruptcy Rules”) a chapter 11 debtor

must file a “master mailing matrix” containing the names and addresses of the debtor, all creditors

and the taxing authority for each county in which the debtor holds an interest in real estate.

Pursuant to Rule 1007(d) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

a chapter 11 debtor must file a list of its 20 largest unsecured creditors.

       26.     By this motion, the Debtors seek entry of an order authorizing them to file a

consolidated mailing matrix and a consolidated list of their 20 largest unsecured creditors.

       27.     The creditors of each of the Debtors will want to be aware of the proceedings of

the cases of both Debtors. Therefore, filing a consolidated list of the 20 largest unsecured creditors

and a consolidated mailing matrix will be beneficial to creditors by providing comprehensive

notice for both chapter 11 cases. A consolidated list of the 20 largest unsecured creditors and a

consolidated matrix is also consistent with the joint administration of the Debtors’ cases.




                                                  8
                  Case 20-14583       Doc 6     Filed 04/23/20     Page 9 of 21



        28.    Accordingly, on behalf of the Debtors, I respectfully submit that the Matrix

Consolidation Motion should be approved.

 Debtors’ Motion Pursuant to Sections 1105(a) and 345(b) of the Bankruptcy Code, Fed R.
Bankr. P. 2015 Authorizing the Debtors(A) to Continue Existing Cash Management, and (B)
To Maintain Existing Bank Accounts and Business Forms (the “Cash Management Motion”)

        29.    The Debtors request the authority to: (a) continue to use, with the same account

numbers, all of the Bank Accounts in their Cash Management System; (b) treat the Bank Accounts

for all purposes as accounts of the Debtors as debtors in possession; and (c) use, in their present

form, all correspondence and business forms (including check stock, letterhead, purchase orders,

and invoices) and other documents related to the Bank Accounts existing immediately before the

Petition Date, without reference to the Debtors’ status as debtors in possession.

        30.    In the ordinary course of business, the Debtors utilize an integrated Cash

Management System to collect, transfer, and disburse funds generated by their operations and

maintain current and accurate accounting records of all daily cash transactions. If the Debtors

were required to comply with the U.S. Trustee Guidelines, the burden of opening new accounts,

revising cash management procedures, instructing customers to redirect payments, and the

immediate ordering of new checks with a “Debtor-in-Possession” legend, would disrupt the

Debtors’ businesses at this critical time. The Debtors respectfully submit that parties-in-interest

will not be harmed by their maintenance of the existing Cash Management System, including their

Bank Accounts, because the Debtors have implemented appropriate mechanisms to ensure that

unauthorized payments will not be made on account of obligations incurred prior to the Petition

Date.

        31.    In addition, the Debtors further request that the Court authorize the Bank to: a

accept, honor, and rely upon all representations from the Debtors as to which checks should be

honored or dishonored consistent with orders entered by this Court, whether the checks are dated



                                                 9
                   Case 20-14583         Doc 6     Filed 04/23/20      Page 10 of 21



 prior to, on, or subsequent to the Petition Date and whether or not the Bank believes that payment

 is authorized by some other order of this Court; provided, that the Bank shall not be held liable for

 improperly honoring or dishonoring any check, draft, or automated clearing house payment

 presented, issued, or drawn on the Bank Accounts on account of a claim (as such term is defined

 in 11 U.S.C. § 101(5)) arising before the Petition Date, which, at the direction of the Debtors was

 requested to be honored or dishonored, as the case may be, unless the Bank’s actions were grossly

 negligent.

         32.     The relief requested in the Cash Management Motion is vital to ensuring the

 Debtors’ seamless transition into bankruptcy. Authorizing the Debtors to maintain their Cash

 Management System will avoid many of the possible disruptions and distractions that could divert

 their attention from more critical matters during the initial days of these chapter 11 cases.

         33.     I believe that the relief requested in the Cash Management Motion is in the best

 interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

 Debtors to continue to operate their businesses in chapter 11 without disruption. Accordingly, on

 behalf of the Debtors, I respectfully submit that the Cash Management Motion should be approved.

 Debtors’ Motion Pursuant to Sections 105(a), 363, and 507(a) for (A) an Order Authorizing
the Debtors to (I) Pay Wages, Salaries, and Other Compensation, (II) Maintain Benefits, and
  (III) Pay Reimbursable Employee Expenses and (B) An Order Authorizing and Directing
 Bank and Other Financial Institutions to Pay All Checks and Electronic Payment Requests
      Made by the Debtors Relating to the Foregoing (the “Wages and Benefits Motion”)

         34.     The Debtors request the authority, in their sole discretion, to pay prepetition claims,

 honor obligations, and to continue programs, in the ordinary course of business and consistent with

 past practices, relating to the Employees and the Benefits.

         35.     Prior to closing its operations, the Debtors’ workforce was comprised of

 approximately 10,000 Employees (the “Employees”). As of the Petition Date, the Debtors

 employed approximately 40 full and part time individuals. The Employees were paid through



                                                    10
                   Case 20-14583        Doc 6     Filed 04/23/20      Page 11 of 21



ADP, LLC. The Debtors’ Employees rely on their compensation, benefits, and reimbursement of

expenses to satisfy their daily living expenses. Consequently, the Employees will be exposed to

significant financial difficulties if the Debtors are not permitted to honor obligations for unpaid

compensation, benefits, and reimbursable expenses. Moreover, if the Debtors are unable to satisfy

such obligations, Employee morale and loyalty will be jeopardized at a time when Employee

support is critical to the Debtors. In the absence of such payments, the Debtors believe their

Employees may seek alternative employment opportunities, thereby hindering the Debtors’ ability

to meet their customer obligations when the Debtors are able to reopen their salons, likely

diminishing creditors’ confidence in the Debtors and significantly affecting the Debtors’ going

concern value. Moreover, the loss of valuable Employees and the recruiting efforts that would be

required to replace such Employees would be a substantial and costly distraction at a time when

the Debtors should be focusing on stabilizing their operations, especially during the unprecedented

Covid-19 crisis.

        36.     I believe that the relief requested in the Wages and Benefits Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate their business in chapter 11 without disruption. Accordingly, on

behalf of the Debtors, I respectfully submit that the Wages and Benefits Motion should be

approved.




                                                   11
                 Case 20-14583       Doc 6     Filed 04/23/20     Page 12 of 21



MOTION OF DEBTORS FOR ENTRY OF ORDERS (I)(A) ESTABLISHING BIDDING
       PROCEDURES; (B) APPROVING EXPENSE REIMBURSEMENT; (C)
ESTABLISHING PROCEDURES RELATING TO ASSUMPTION AND ASSIGNMENT
OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, INCLUDING
NOTICE OF PROPOSED CURE AMOUNTS; (D) APPROVING FORM AND MANNER
  OF NOTICE; (E) SCHEDULING A HEARING TO CONSIDER ANY PROPOSED
SALE; AND (F) GRANTING CERTAIN RELATED RELIEF; AND (II)(A) APPROVING
  A SALE; (B) AUTHORIZING ASSUMPTION AND ASSIGNMENT OF CERTAIN
 EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN CONNECTION WITH
              THE SALE;AND (C) GRANTING RELATED RELIEF

       37.     As noted above, prior to the Petition Date, the Debtors were forced to suspend its

operations due to directives issued by various state and local authorities that all non-essential

businesses be closed due to the COVID-19 pandemic sweeping the nation.                The Debtors

commenced these Chapter 11 Cases with the goal of attempting to effectuate an expeditious sale

of their business, as a going concern, to, among other things, save as many jobs of its furloughed

employees as possible and preserve the going concern value of the Debtors. Prepetition, the

Debtors and their advisors engaged in a robust marketing process with the goal of finding a buyer

outside of chapter 11, however, this process ultimately was unsuccessful.

       38.     Immediately prior to the filing of these Chapter 11 Cases, the Debtors received a

term sheet from HC Salon Holdings, Inc. (the “Stalking Horse Bidder”) to provide them with: (i)

an emergency bridge loan; (ii) the DIP Loan; and (iii) the Stalking Horse APA (as defined below).

The Stalking Horse Bidder has provided these facilities and the Stalking Horse APA to fund

general corporate needs for the Debtors, to allow for these Chapter 11 Cases to be commenced and

to allow for a sale process to be implemented. The Debtors and the Stalking Horse Bidder entered

into that certain Asset Purchase Agreement (the “Stalking Horse APA”) for the sale of the Assets,

subject to higher or better offers in accordance with the Bidding Procedures. Immediately

thereafter, the Debtors filed these Chapter 11 Cases with the goal of selling the Assets as promptly




                                                12
                  Case 20-14583        Doc 6    Filed 04/23/20      Page 13 of 21



as possible in order to maximize the value of the Debtors’ Assets and save as many of the jobs of

its furloughed employees as possible.

       39.     The Debtors and their advisors designed the Bidding Procedures to be transparent

and competitive in order to attain the highest or otherwise best price for their business. Under the

Bidding Procedures, qualified parties may submit bids that will be analyzed by the Debtors and

their respective professionals and will culminate in the Debtors designating the Stalking Horse

Bidder or other Successful Bidder (as defined below) to purchase the Assets. The Debtors believe

that the Bidding Procedures, in connection with the Stalking Horse APA, will provide the best

opportunity for them to consummate a value-maximizing transaction and save as many jobs as

possible in these unprecedented times. Furthermore, if the Stalking Horse Bidder is the Successful

Bidder (as defined below), the Debtors have been informed that it intends to offer employment to

substantially all of the Debtors’ workforce.

       40.     By the referenced Motion, the Debtors are seeking entry of the Bidding Procedures

Order and a separate Sale Order approving the sale of the Assets to the Stalking Horse Bidder or

the Successful Bidder. I believe that the relief requested in the referenced sale and bidding

procedures motion is in the best interests of the Debtors’ estates, their creditors, their employees,

including their salon professionals,, and all other parties in interest, and will enable the Debtors to

maximize the going concern value of their business by establishing a robust sale and bidding

process. Accordingly, on behalf of the Debtors, I respectfully submit that this motion should be

approved.




                                                  13
                  Case 20-14583        Doc 6      Filed 04/23/20     Page 14 of 21



   Application Pursuant to Section 327(A) of the Bankruptcy Code and Rule 2014 of the
 Federal Rules of Bankruptcy Procedure for Authorization to Employ and Retain Shapiro
   Sher Guinot & Sandler as Counsel for the Debtors and the Debtors in Possession (the
                                   “SSGS Retention”)

       41.     The Debtors seek to employ and retain Shapiro Sher as their bankruptcy counsel

with regard to the filing and prosecution of these chapter 11 cases and all related proceedings.

Accordingly, the Debtors respectfully request entry of an order pursuant to section 327(a) of the

Bankruptcy Code and Bankruptcy Rule 2014 authorizing them to employ and retain SSGS as their

bankruptcy co- counsel under a general retainer to perform the legal services that will be necessary

during these chapter 11 cases, pursuant to the terms set forth in this Application and the Sher

Declaration, effective as of the Petition Date.

       42.     The Debtors seek to retain Shapiro Sher as their counsel because of its extensive

experience and knowledge in the field of debtors’ and creditors’ rights and business

reorganizations under chapter 11 of the Bankruptcy Code and because of Shapiro Sher’s

expertise, experience and knowledge practicing before this Court. The Debtors seek to retain

Shapiro Sher due to its prior representation of and familiarity with the Debtors, as well as its

experience and knowledge in the field of debtors’ and creditors’ rights and business

reorganizations under chapter 11 of the Bankruptcy Code.

       43.     I believe that the relief requested in the SSGS Retention is in the best interests of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11 without disruption. Accordingly, on behalf of the

Debtors, I respectfully submit that the SSGS Retention should be approved.




                                                   14
                 Case 20-14583        Doc 6     Filed 04/23/20      Page 15 of 21



 Application Pursuant to Section 327(A) of the Bankruptcy Code and Rule 2014 of the
 Federal Rules of Bankruptcy Procedure for Authorization to Employ and Retain Carl
Marks Advisors AS Financial Advisors for the Debtors and the Debtors in Possession (the
                                  “CM Retention”)

       44.     The Debtors seek to employ and retain Carl Marks Advisors (“CM”) as their

financial advisors with regard to the filing and prosecution of these chapter 11 cases and all related

proceedings.

       45.     The Debtors seek to retain CM as their financial advisor because of its extensive

experience in helping distressed companies in turnaround efforts. CM was employed by the

Debtors pre-petition and were instrumental in assisting the Debtors in formulating and

implementing a restructuring plan. CM has obtained extensive knowledge of the Debtors’

operations and its services will be needed to assist the Debtors in meeting their bankruptcy related

obligations and in successfully prosecuting this Chapter 11 case.

       46.     I believe that the relief requested in the CM Retention is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11 without disruption. Accordingly, on behalf of the

Debtors, I respectfully submit that the CM Retention should be approved.

   Application Pursuant to Section 327(A) of the Bankruptcy Code and Rule 2014 of the
  Federal Rules of Bankruptcy Procedure for Authorization to Employ and Retain A&G
 Realty Advisors as Real Estate Consultants and Advisors for the Debtors and the Debtors
                          in Possession (the “A&G Retention”)

       47.     The Debtors seek to retain A&G Realty Advisors (“A&G”) as their real estate

consultants and advisors because of its national reputation extensive experience in helping retail

companies in negotiating lease accommodations with their landlords. The Debtors believe that

maximizing the value of their assets will depend, in part, on the ability of A&G to negotiate revised

favorable lease terms for certain of the Debtors’ salon locations. A&G was employed by the

Debtors pre-petition and has obtained extensive knowledge about the Debtors’ leases and landlords



                                                 15
                   Case 20-14583       Doc 6     Filed 04/23/20      Page 16 of 21



and its services will be needed to assist the Debtors in successfully prosecuting this Chapter 11

case.

        48.    I believe that the relief requested in the A&G Retention is in the best interests of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11 without disruption. Accordingly, on behalf of the

Debtors, I respectfully submit that the A&G Retention should be approved.

Debtors’ Motion Pursuant To Bankruptcy Rule 1007(C) For An Extension Of Time To File
 Schedules Of Assets And Liabilities, Schedules Of Executory Contracts And Unexpired
         Leases, And Statements Of Financial Affairs (the “Schedules Motion”)

        49.    Due to the complexity of their businesses and operations (especially in the face of

the Covid-19 crisis), the Debtors anticipate that they will be unable to complete their Schedules in

the 15 days provided under Bankruptcy Rule 1007(c). In view of the amount of work entailed in

completing the Schedules and the competing demands upon the Debtors’ employees and

professionals to assist in the Debtors’ chapter 11 cases during the initial post-petition period, the

Debtors will not be able to properly and accurately complete the Schedules within the required 15-

day time period.

        50.    At present, the Debtors anticipate that they will require at least an additional 30

days to complete their Schedules. The Debtors therefore request that the Court extend the 15- day

period by an additional 30 days.

        51.    The Debtors submit that the complexity of their businesses, the substantial amount

of information that the Debtors must assemble and compile, and the number of employee and

professional hours required to complete the Schedules, all constitute good and sufficient cause

for granting the requested extension of time.

        52.    I believe that the relief requested in the Schedules Motion is in the best interests of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to



                                                  16
                  Case 20-14583        Doc 6     Filed 04/23/20      Page 17 of 21



continue to operate their business in chapter 11 without disruption. Accordingly, on behalf of the

Debtors, I respectfully submit that the Schedules Motion should be approved.

Debtors’ Motion For Entry Of An Administrative Order Pursuant To 11 U.S.C. §§ 105, 328
                     And 331 Establishing Procedures For Interim
                  Compensation and Reimbursement Of Professionals

        53.     The Debtors request the entry of an order establishing an orderly, regular process

for the allowance and payment of compensation and reimbursement of reasonable, necessary

expenses for attorneys and other professionals whose retentions are approved by this Court

pursuant to sections 327, 328, or 1103 of the Bankruptcy Code and who will be required to

file applications for allowance of compensation and reimbursement of expenses pursuant to

sections 330 and 331 of the Bankruptcy Code.

        54.     The Debtors believe this will allow them to monitor the costs of administration and

is an efficient and appropriate cash management procedure. This procedure will also allow the

Court and parties-in-interest to monitor and ensure the reasonableness and necessity of the

compensation and reimbursement sought. Accordingly, on behalf of the Debtors, I respectfully

submit that the Administrative Fee Motion should be approved.

Debtors’ Motion for Entry of an Order (I) Authorizing the Rejection of Certain Unexpired
Leases Nunc Pro Tunc to the Petition Date, (II) Establishing Rejection Procedures for the
  Rejection of Certain Leases of Non-Residential Real Estate, and (III) Authorizing the
Debtors to Take All Actions Necessary to Implement the Rejection Procedures, Including
the Rejection of the Leases and the Abandonment of the Remaining Property (the “Lease
                                   Rejection Motion”)

        55.     As explained above, prior to the outbreak of COVID-19, the Debtors undertook

strategic initiatives to enhance their profitability. As part of this initiative, in order to reduce the

Debtors’ risk and provide optionality under certain of their approximately 800 non-residential

salon leases (the “Leases”), the Debtors retained real estate advisory group A&G to negotiate rent

concessions on behalf of the Debtors with certain of the Debtors’ landlords. In December 2019,




                                                  17
                  Case 20-14583       Doc 6     Filed 04/23/20     Page 18 of 21



A&G reached out to approximately 170 of the Debtors’ landlords and began negotiations to

restructure the Debtors’ obligations under their Leases. While A&G was able to reach agreements

for rent concessions for approximately 100 of the Debtors’ Leases, the Debtors believe additional

concession agreements will be needed On or about March 21, 2020, the Debtors were forced to

shut down their salons due to the restrictions put in place to control the COVID-19 outbreak. In

light of the lasting effects that COVID-19 will likely have on the economy even after governments

lift, revise or relax “shelter in place” orders – especially for the salon services business, which

require employees and customers to be in close, physical contact – the Debtors are likely to have to

close certain of their salons. As of the Petition Date, the Debtors have strategically identified 49

salons that will likely not recover from the shutdown, and have made the difficult decision to seek

rejection of such leases, with such rejection to be effective nunc pro tunc to the Petition Date (the

“Rejected Leases”). Through the Lease Rejection Motion, the Debtors seek to (i) reject 49

Rejected Leases, effective nunc pro tunc to the Petition Date, and (ii) establish procedures for

future lease rejections.

       56.     While the Debtors have designated the Rejected Leases, due to the uncertainty of

the economy during this unprecedented and tremendous financial upheaval, the Debtors are

seeking approval of the Rejection Procedures for if and when the Debtors determine that they

should reject any of the remaining Leases. The Rejection Procedures allow the Debtors to

streamline the rejection process for the remaining Leases, eliminate unnecessary administrative

burdens, and conserve resources of the Debtors’ estates.

       57.       I believe that the relief requested in the Lease Rejection Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest. Accordingly, on

behalf of the Debtors, I respectfully submit that the Lease Rejection Motion should be approved.




                                                 18
                  Case 20-14583        Doc 6    Filed 04/23/20      Page 19 of 21



 Emergency Motion of the Debtors for Entry of an Order (I) Approving Relief Related to
 the Interim Budget, (II) Temporarily Adjourning Certain Motions and Applications for
          Payments, and (III) Granting Related Relief (the “Mothball Motion”)

       58.      Without the ability to generate revenue through the operation of their salons during

the pendency of the “shelter in place” restrictions, the only way that the Debtors may preserve

liquidity and give the Debtors the ability to sell their business as a going concern is to drastically

reduce the costs associated with their salons. Prior to the Petition Date, the Debtors, in consultation

with their real estate advisor, A&G began working with the Debtors’ landlords in order to attempt

to come to a consensual solution that could ease the Debtors’ mounting lease expenses while they

experienced liquidity concerns. While certain of these efforts have been successful, with the

commencement of these chapter 11 cases, immediate steps are required to prevent irreparable harm

to the Debtors’ business. Therefore, for the Limited Operation Period, the Debtors seek court

authority to:

                (a)    continue to pay certain critical expenses specifically outlined in the
                       proposed Initial DIP Budget;

                (b)    temporarily cease making rent payments to landlords who have not
                       voluntarily consented to a rent deferral;

                (c)    automatically adjourn any motions, applications, or demands for payment
                       on account of unpaid invoices or otherwise to the next scheduled omnibus
                       hearing that is no less than 45 days after the end of the Limited Operation
                       Period or such date as the Court may determine, unless such payment is to
                       be provided pursuant to the Interim Budget;

                (d)    automatically adjourn any motions seeking to lift the automatic stay and
                       motions to compel rejection, assumption, or assumption and assignment of
                       any unexpired leases or executory contracts, for the same time period; and

                (e)    schedule a monthly hearing to (i) provide all parties in interest an update on
                       the sale process and business reopening timeline, (ii) resolve any material
                       disputes related to the Proposed Order to the Mothball Motion, and (iii)
                       determine if the relief granted by Proposed Order to the Mothball Motion,
                       if and when granted, should remain in place or be modified in response to
                       changing circumstances.




                                                  19
                 Case 20-14583        Doc 6    Filed 04/23/20      Page 20 of 21



       59.     The relief requested will only be for the duration of the “Limited Operation Period”,

which shall commence upon entry of the order approving the Mothball Motion and terminate upon

the earlier of Debtors filing a notice of such termination upon the re-opening of one or more salons

and/or their operations generally, or at such other time as is ordered by the Court.

       60.     I recognize that the relief requested in the Mothball Motion is extraordinary, but as

the Debtors are facing extraordinary circumstances, I believe that the relief requested by the

Mothball Motion will allow the Debtors to survive this unprecedented crisis, for the benefit of their

employees, stakeholders and creditors—including their landlords. Thus, on behalf of the Debtors,

I respectfully submit that the Mothball Motion should be approved.

   Motion Of The Debtors For Entry Of Interim And Final Orders (I) Approving The
Debtors’ Proposed Form Of Adequate Assurance Of Payment, (II) Establishing Procedures
 For Resolving Objections By Utility Companies, And (III) Prohibiting Utility Companies
          From Altering, Refusing, Or Discontinuing Service (“Utilities Motion”)

       61.     In connection with the operation of their business, the Debtors obtain various Utility

Services from a number of Utility Companies. I believe that the provision of uninterrupted

postpetition Utility Services is necessary to allow for a smooth resumption and operation of the

Debtors’ business.

       62.     In the Utilities Motion, the Debtors request that the Court (i) determine that the

Utility Services are adequately assured of payment for future services by the procedures proposed

by the Debtors, (ii) establish procedures for the Utility Companies requesting further assurance of

payment, and (iii) prohibit the Utility Companies from altering, refusing, or discontinuing their

services to the Debtors. I believe the relief requested in the Utilities Motion is necessary and

appropriate because it will ensure that there is a streamlined process in place to address any

demands by Utility Companies for adequate assurance or threats to alter, refuse, or discontinue

Utility Services, thereby ensuring that any disruptions to the Debtors’ business operations are




                                                 20
                 Case 20-14583        Doc 6     Filed 04/23/20     Page 21 of 21



minimized. I am informed that the proposed adequate assurance procedures are consistent with

procedures that are typically approved in chapter 11 cases in this district.

   Debtors’ Application For Order Appointing Epiq Corporate Restructuring, LLC As
     Claims, Noticing, Solicitation, And Administrative Agent (“Epiq Application”)

       63.     Through the Epiq Application, the Debtors seek the appointment of Epiq Corporate

Restructuring, LLC (“Epiq”) as claims and noticing agent for these chapter 11 cases. As the

claims, noticing, solicitation and administration agent, Epiq will assume responsibility for the a

number of administrative tasks including distribution of notices and service of motions and other

pleadings to creditors and other parties in interest, maintenance of creditor lists, maintenance of

the public docket and repository of other case information, and the maintenance, processing and

docketing of proofs of claim filed in these chapter 11 cases. Given the complexity of these chapter

11 cases and the number of creditors and other parties in interest involved, I believe that the

appointment of Epiq will maximize the value of the Debtors’ estates for all of their stakeholders

and will help to facilitate the efficient administration of these chapter 11 cases. Accordingly, I

respectfully submit that the Claims Agent Application should be approved.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true correct.

Dated: April 23, 2020                                 CREATIVE HAIRDRESSERS, INC.
                                                      on behalf of itself and its affiliated Debtors
                                                      and Debtors in Possession

                                                      By: /s/ Phil Horvath
                                                         Name: Phil Horvath
                                                         Title: President & COO




                                                 21
